THOMPSON,
Presiding Judge, concurring in part and concurring in the result in part, with writing.
I concur in that part of the main opinion that concludes that the trial court erred in purporting to divorce the parties. I con*919cur in the result with regard to the main opinion’s resolution of the child-support issue. I disagree entirely with the main opinion’s reasoning -with regard to its resolution of the trial court’s subject-matter jurisdiction to consider the custody and child-support claims, and, therefore, I concur in the result as to that issue.